927 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William E. BLAIR, Petitioner-Appellant,v.Edward MURRAY, Respondent-Appellee.
No. 89-7644.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 22, 1991.Decided March 1, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-87-329-R;  CA-87-330-R;  CA-87-331-R;  CA-87-332-R;  CA-87-333-R;  CA-87-334-R)
William E. Blair, appellant pro se.
Robert H. Anderson, III, Office of the Attorney General of Virginia, Richmond, Va., for Appellee.
W.D.Va.
DISMISSED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William E. Blair appeals from the district court's order refusing habeas corpus relief on his six petitions pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  The district court addressed Blair's claims concerning Charles Hunnell and alleged prosecutorial misconduct and we agree with the reasoning of the district court as to those claims.  Blair v. Murray, CA-87-329-R;  CA-87-330-R;  CA-87-331-R;  CA-87-332-R;  CA-87-333-R;  CA-87-334-R (W.D.Va. May 3, 1989).  Blair also claimed that insufficient evidence supported his convictions in Wythe County and Pittsylvania County.  However, we find that there was sufficient evidence presented in each of these trials to sustain his convictions.  We also find no merit in Blair's contention that his July 9, 1981, Rockbridge County trial was tainted by an unconstitutional line-up or show-up.  Finally, we conclude that Blair failed to establish that he received ineffective assistance of trial or appellate counsel.


2
Accordingly, we deny a certificate of probable cause and dismiss the appeal for the reasons stated.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED